Title: To James Madison from Ira Allen, 6 August 1808
From: Allen, Ira
To: Madison, James



Sir
Philadelphia Augt. 6th. 1808

Having made this City my Home for more than four years Past the Causes of Which are Sufficiantly Shewn to you in the Details of the olive Branch to Render Comments Unnecessary, the Death of General Shee Collector of this Port Induces me to apply to you for the office of Collector of the Customs of the Port of Philadelphia.  I am with Great Respect your most obedient Humbl. Servt.

Ira Allen

